Mr. Justice Walkeb delivered the opinion of the Court: Appellant filed a bill in chancery against the city of Chicago, the board of trade, and a number of persons, praying to have an ordinance vacating a portion of La Salle street, in Chicago, declared void, and that portion of the street cleared of obstructions, and to compel the city to perform the trusts reposed in it regarding such highway, and thereby enable the public to enjoy their rights in the street; also, to enjoin the other defendants from interfering with the street. Complainant alleges that he is an inhabitant and tax-payer of the city and State. He alleges in his bill that the street had previously been established and improved at large expense to the city; that the abutting property holders, to enhance the value of their property, desired that portion of the street vacated, so that the hoard of trade might erect a building thereon, and for that reason they petitioned for the vacation of the street; that the object of its vacation was to enable the board of trade to erect such a building, to be used for private and not for public purposes. He also states his belief that bribes were offered to aldermen to induce them to vote for the ordinance vacating the street, and insists the ordinance should be annulled and vacated. He fails to allege that the vacation of the street will impose any, the slightest, additional burthen or tax, or that he will be in anywise injured or suffer the slightest inconvenience or loss. The bill seems to proceed on the ground that the city held the street in trust for the public, and by vacating the street was guilty of a breach of the trust; that complainant is a cestui que trust, and has the right to invoke the aid of a court of equity to compel the city to execute the trust; that inasmuch as public necessity, or even public convenience, did not require the vacation of the street, the council had no power to perform the act, and it was a violation of duty, and repugnant to law, to vacate the street. Defendants demurred to the bill, and the court below held that it failed to show equity on its face, and sustained the demurrer, and dismissed the bill. Prom that decree complainant appeals to this court, and asks a reversal. After a careful examination we find no facts in this case to distinguish it from the ease of City of Chicago v. Union Building Association, 102 Ill. 379. In fact, there were facts in that case which appealed more strongly to the chancellor for relief than do the facts in this case. There it appeared that complainant would, in common with others, suffer an appreciable loss in the reduction of the rents of its property, yet it was held that there was no ground for equitable interference. Here complainant shows no special injury. If he sustains injury, it is the same as every other tax-payer of the city. He does not even claim that it will subject him to the slightest loss, or produce the least inconvenience whatever. All the material facts of that and this ease are similar, and that case must be held decisive of this. The difference in the facts of the two cases is unimportant and non-essential. It is true that the complainant in that'case was a private corporation, and in this the complainant is a natural person; but such bodies, under our laws, are entitled to the same protection as are natural persons, in all of their legal and equitable rights. This is required by the clearest principles of justice. There it was held that complainant having no separate and distinct interest, nor having suffered any peculiar injury not common to all other residents of the city, it could not maintain its suit for its part of the common injury sustained by the public. The courts of this State have exercised the jurisdiction of restraining the abuse of the taxing power by municipalities when exercised without charter power, or for purposes not warranted, or the expenditure of corporate funds for purposes not authorized, and it may be the courts would interfere where the corporation were endeavoring to squander corporate funds in violation of the charter powers, where it would unnecessarily increase the burthens of taxation. In such cases it may he a court of equity has the power, on the application of a resident tax-payer, to restrain such abuse of power. But appellant has made no such case by his bill. He does not allege that it will imjiose on him a particle of loss, nor that he has, or will, sustain the slightest injury or inconvenience distinct from the general public. He has, therefore, shown no right to the relief sought, and the court below did not err in sustaining the demurrer and dismissing the bill. The decree of the court below is therefore affirmed. Decree affirmed. Mr. Justice Sheldon took no part in the decision.